Citation Nr: 0731329	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-17 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1973, including service in the Republic of 
Vietnam from November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has clarified that the VCAA requires "a deliberate 
act of notification directed to meeting the requirements of 
section 5103, not an assemblage of bits of information drawn 
from multiple communications issued for unrelated purposes."  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim through correspondence dated November 2002, 
February 2003, and March 2006.  The letters told the veteran 
that VA needed specific information to show his entitlement 
to service connection for PTSD, indicated what supporting 
evidence VA was responsible for obtaining, what evidence he 
needed to submit, and the March 2006 letter also indicated 
that if he had any additional information or evidence that 
would support his claim he should send it to VA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The veteran did not respond to the 
March 2006 letter.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
March 2006.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, the veteran's service records show that he 
served in Vietnam with Company D, Troop Command (TRP CMD) at 
the U.S. Army Depot Long Binh.  His military occupational 
specialty (MOS) was Motor Transportation Operator.  The 
veteran's DD Form 214 shows receipt of the Vietnam Campaign 
Medal and the Vietnam Service Medal.  

A November 2001 intake note from a private psychologist 
indicated that the veteran stated that he served in Vietnam 
for 18 months, after he added 6 months onto his tour.  He 
said that he served at Long Binh and while there "didn't see 
that much."  
The same psychologist reported in an August 2002 statement, 
that the veteran reported that he was sent to Chuly (Chu Lai) 
for temporary duty in June 1971.  He related that while on 
temporary duty, he saw a bridge that had been blown out, with 
dead soldiers and carnage.  The psychologist stated that the 
veteran exhibited virtually all of the signs of chronic PTSD.  
After reviewing the exhibited symptoms, the psychologist 
offered his opinion that the veteran was suffering from 
chronic PTSD which was directly caused by his experiences in 
the military, particularly those in Vietnam.

In a stressor statement received in October 2002, he stated 
that while on a truck convoy, he drove through a small 
village where the North Vietnamese had just blown out a 
bridge.  On each side of the road were dead Vietnamese.  He 
also stated that he had to drive many times by himself and 
had to serve guard duty to protect the perimeter of the base.  
Additionally, he reported that a good friend named D.F.T. was 
killed in Vietnam before he joined the service.

On VA examination in March 2003, the examiner noted that the 
veteran's claimed stressors had not been verified, but that 
there was nothing to suggest that he had not been exposed to 
the kind of trauma claimed.  It was noted the veteran 
reported he had been exposed to routine combat stressors the 
most traumatic of which was the bridge explosion en route to 
Chu Lai.  The examination report included a notation that the 
veteran was aware that verification of the stressor would be 
critical for his claim.  The diagnosis was PTSD.

United States Armed Services Center for Research of Unit 
Records (USASCRUR) reviewed Operational Reports-Lessons 
Learned (OR-LL's) submitted by the U.S. Army Support Command, 
Saigon (USASC-SGN), the higher headquarters of Co. D, TRP 
CMD, covering the period November 1970 to April 1972.  The 
OR-LL's documented that during the reporting period there was 
enemy activity directed against USASC-SGN installations, 
truck convoys, and watercrafts.  However, the OR-LL's do not 
document any specific incidents involving the TRP CMD.  An 
OR-LL submitted by the 23rd Infantry Division documented an 
attack at Chu Lai on July 23, 1971.

In December 2004, the veteran reiterated that he had been 
seen by a private psychologist multiple times in 2002 and 
2003.  He also stated that his friend D.F.T. was listed on a 
plaque outside the Wise County Court House in Wise, VA, along 
with other soldiers killed in Vietnam from Wise County.  He 
clarified that when the bridge was blown up in Vietnam, it 
did not happen in Chu Lai, but rather in an unnamed village.  
Although there were other soldiers in his convoy, he was the 
only person from Co. D. TRP CMD that passed by the blown out 
bridge at the time.  In June 2005, the veteran stated that a 
friend from Wise County with the last name of J. was in the 
convoy as well, but provided no other information.

The RO searched the available casualty database for D.F.T. in 
April 2005.  It was noted that only one person with a similar 
last name appeared in the database and that individual died 
in Korea in 1950.



Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West Supp. 
2006); 38 C.F.R. § 3.303 (2007).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

(f) Post-traumatic stress disorder. Service connection for 
post- traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in- service stressor; and 
credible supporting evidence that the claimed in- service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provision applies for specified in-service 
stressors: If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) 
(2007).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996). 

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based on the evidence of record, the veteran is not shown to 
have developed PTSD as a result of a stressor event verified 
by credible supporting evidence as having occurred in 
service.  The evidence includes current diagnoses of PTSD.  
The August 2002 statement from the veteran's private 
psychologist and a March 2003 VA examination report both 
provide diagnoses of PTSD.  While the August 2002 opinion 
linked the veteran's PTSD to his experiences in Vietnam, the 
examiner apparently relied solely on the veteran's 
uncorroborated report of his military experiences.  
Additionally, the Board notes that the March 2003 VA examiner 
specified that his finding was based on unverified stressors.  

The Board observes that the search by the USASCRUR of the 
veteran's unit records could not verify the report of the 
blown out bridge in the unnamed village en route to Chu Lai.  
The reported death of the veteran's friend D.F.T. is not 
shown to have been verified nor to have been considered by 
the available medical evidence as a basis for the present 
diagnosis of PTSD.  The evidence of record does not establish 
that the veteran engaged in combat with the enemy, and there 
is no evidence other than his own testimony to establish an 
in-service stressor.  The Court has held that in cases where 
a veteran did not engage in combat with the enemy there must 
be service records or other credible supporting evidence to 
corroborate his testimony.  See Zarycki, 6 Vet. App. 91; 
Doran, 6 Vet. App. 283.  Therefore, entitlement to service 
connection for PTSD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


